United States Court of Appeals
                                                                           Fifth Circuit
                                                                        F I L E D
                       UNITED STATES COURT OF APPEALS                    April 22, 2003

                           FOR THE FIFTH CIRCUIT                    Charles R. Fulbruge III
                                                                            Clerk



                                  No. 02-51321
                                Summary Calendar




     L. D. BRINKMAN; LDB CORPORATION,

                                                Plaintiffs - Appellants,

                                        v.

     BEAULIEU OF AMERICA, INC; BEAULIEU GROUP, LLC,

                                                Defendants - Appellees.

            ______________________________________________

         Appeal from the United States District Court for the
                Western District of Texas, San Antonio
                             SA-02-CV-268
            ______________________________________________


Before BARKSDALE, DeMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     This    is   an   appeal    from   a    summary   judgment   in    favor    of

appellees, Beaulieu of America, Inc. and Beaulieu Group L.L.C. The

summary judgment denied injunctive relief, damages, and attorneys’

fees sought by appellants, L.D. Brinkman and LDB Corporation.

     In essence, the appellants sought relief for the use of


     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
trademarks.    But the summary judgment establishes without dispute

that the rights to the trademarks which appellants claim they own

were transferred to appellees’ predecessors in a stock purchase

agreement that is not in dispute.      Appellants nonetheless seek

reversal of the district court on their purported termination of

license agreements, but it is undisputed and the summary judgment

evidence clearly establishes that the license agreements were never

executed by appellees’ predecessors.   Appellant received millions

of dollars for the sale of assets and the rights to the trademarks

at issue.     Fourteen years later after having never asserted any

control of use of the transferred trademarks, they seek relief

based on license agreements that have never been executed and which

are unenforceable against the appellees.      The judgment of the

district court is affirmed based on the unassailable analysis of

Judge Prado as contained in its order dated October 29, 2002.   The

appeal brought herein is frivolous and the court grants appellees’

motion for double costs brought pursuant to Rule 38.

                                                           AFFIRMED




                                  2